UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
HUSSAIN SALEM MOHAMMED ALMERFEDI, )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )                   Civil Action No. 05-1645 (PLF)
                                          )
BARACK H. OBAMA, et al.,                  )
                                          )
            Respondents.                  )
__________________________________________)


                                             ORDER

               Before the Court is the government’s motion to admit hearsay evidence with a

presumption of accuracy and authenticity. The Court concludes that the motion should be

granted with respect to the admission of hearsay evidence. See Al-Biheni v. Obama, 590 F.3d

866, 879 (D.C. Cir. 2010). The Court also concludes that any evidence presented by the

government that has been created and maintained in the ordinary course of business should be

afforded a rebuttable presumption of authenticity. See, e.g., Ahmed v. Obama, 613 F. Supp. 2d

51, 54-55 (D.D.C. 2009). The Court rejects, however, the government’s argument that its

evidence should be afforded a presumption of accuracy for the reasons articulated by Judge

Kessler in Ahmed v. Obama, 613 F. Supp. at 54-55, Judge Kollar-Kotelly in Al Mutairi v. United

States, 644 F. Supp. 2d 78, 83-84 (D.D.C. 2009), and Judge Kennedy in Abdah v. Obama, Civil

Action No. 04-1254 (Aug. 29, 2009).

               As to accuracy, the Court will consider the accuracy, reliability, and credibility of

all of the evidence presented on a case-by-case basis in the context of the evidence as a whole
and the arguments presented by counsel during the merits hearing beginning on March 3, 2010.

The proponent of any piece of evidence must establish its accuracy, reliability, and credibility.

Accordingly, it is hereby

               ORDERED that the government’s motion to admit hearsay evidence with a

presumption of accuracy and authenticity [207] is GRANTED as to the admission of hearsay

evidence and the presumption of authenticity and DENIED as to the presumption of accuracy.

               SO ORDERED.



                                              /s/
                                              PAUL L. FRIEDMAN
DATE: March 1, 2010                           United States District Judge




                                                 2